DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite “a magnet located opposite the baseplate from the pivot.” As written, this language is indefinite.  
First, the magnet does not appear to be opposite the baseplate but instead is on the baseplate.  This language needs to be corrected and clarified to overcome this rejection.  “From the pivot” is this being used as a point of reference?  If so, the language is unclear and the magnet is still not opposite the baseplate.
Claim 14 recites the limitation "the circle" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over US 2016/0003270 to Franklin ‘270 in view of US 6,919,787 to Macken
Regarding claim 1, Franklin ‘270 discloses a multi-axis mount comprising: a baseplate 12, the baseplate 12 comprising an indent (Fig. 10 and see motivation below); a pivot 14, the pivot 14 comprising a magnetizable, partial ovoidal body 45, the pivot 14 contacting the baseplate 12 at no less than two sloped sides of the indent and at no more than three sloped sides of the indent; and a magnet 30 located opposite the baseplate 12 from the pivot 14, the magnet 30 to attract the pivot 14 against the baseplate 12.  
Macken ‘787 teaches an indent like the one taught in Franklin ‘270 as well as  an indent 24c comprising multiple sloped sides 26c and the pivot 20 contacting the baseplate 23b at no less than two sloped sides of the indent 26c in order to achieve a stronger coupling and more accurate positioning (col. 8, lines 10-29).  Two sloped sides is no more than three sloped sides.	

Regarding claim 2, Franklin ‘270, as modified, could disclose wherein the pivot comprises a plated coating. 
Franklin ‘270 teaches [0148] that the mounting apparatus may be configured so that it is impervious to rust. Likewise, the object interface may be configured so that it is impervious to rust.  The examiner submits that such a configuration could be a coating on the pivot and the sloped sides, the coating could be a lower hardness than the first coating.  Noting that, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Coating parts for protecting said parts is well known in the art. Macken ‘787 also teaches coating the pivot and opening  (col. 9, lines 45-49)
Regarding claim 3, Franklin ‘270, as modified, could disclose wherein the plated coating comprises a chrome coating.  
Franklin ‘270 teaches [0148] that the mounting apparatus may be configured so that it is impervious to rust. Likewise, the object interface may be configured so that it is impervious to rust.  The examiner submits that such a configuration could be a coating on the pivot and the sloped sides, the coating could be a lower hardness than the first coating.  Noting that, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Coating parts for protecting said parts is well known in the art.  Macken ‘787 also teaches coating the pivot and opening  (col. 9, lines 45-49)


Regarding claim 5, Franklin ‘270, as modified, discloses wherein pivot contacts the baseplate at no more than two points (see sloped sides of Macken ‘787).  
Regarding claim 6, Franklin ‘270, as modified, could disclose wherein a surface of the baseplate at the indent comprises a wear resistant coating. Coating parts for protecting said parts, etc., is well known in the art.  
Franklin ‘270 teaches [0148] that the mounting apparatus may be configured so that it is impervious to rust. Likewise, the object interface may be configured so that it is impervious to rust.  The examiner submits that such a configuration could be a coating on the pivot and the sloped sides, the coating could be a lower hardness than the first coating.  Noting that, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Macken ‘787 also teaches coating the pivot and opening  (col. 9, lines 45-49)
Regarding claim 7, Franklin ‘270, as modified, could disclose wherein the wear resistant coating is manganese phosphate.  
Franklin ‘270 teaches [0148] that the mounting apparatus may be configured so that it is impervious to rust. Likewise, the object interface may be configured so that it is impervious to rust.  The examiner submits that such a configuration could be a coating on the pivot and the sloped sides, the coating could be a lower hardness than the first coating.  Noting that, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Coating parts for 
Regarding claim 8, Franklin ‘270, as modified, where Macken ‘787 could disclose wherein the indent forms a marquise.  Noting that Macken ‘787 also teaches that the indent 24c could be configured as other shapes.  The shape of the opening determines the positioning of ball relative to the hole and the release rate of the ball relative to the hole.  There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  Noting that, Macken ‘787 also teaches that the indent 24c could be configured as other shapes and experiments with various shaped and sized openings for a certain release rate of the magnet from the opening.
Regarding claim 9, Franklin ‘270, as modified, discloses further comprising a badge 80, the badge to attach to a mounted object, the badge t80 o contact a flat surface of the pivot 14 (Fig. 10).
Regarding claim 10, Franklin ‘270, as modified, discloses wherein the mount lacks mechanical adjustors.  
Regarding claim 11, Franklin ‘270 discloses multi-axis mount comprising: a baseplate 12 of a magnetizable material; a pivot 14, the pivot comprising a face and a hemiovoidal magnetizable body 45 (Fig. 10), the pivot 14 contacting the baseplate 12; and a magnet 30 located opposite the baseplate 12 from the pivot 14, the magnet 30 to attract the pivot 45 against the baseplate 12.
Macken ‘787 discloses a baseplate similar to Franklin ‘270 for contacting a pivot as well as other 
shaped baseplates with various shaped indents.  
For example, Macken ‘787 teaches the baseplate 23b comprising an indent 24c, the indent comprising two facing sloped sides 26c, the pivot 20 contacting the baseplate 23c at both facing sloped sides 26c of the indent 24c and the pivot not contacting the baseplate elsewhere in order to achieve a stronger coupling and more accurate positioning (col. 8, lines 10-29).

Regarding claim 12, Franklin ‘270, as modified, discloses wherein the magnet is a rare earth magnet (taught in Macken ‘787), the pivot is steel, the baseplate is steel. Franklin ‘270 teaches configuring the intermediate surface or the engagement member to, in whole or in part, be made of material that responds to magnetism [0153].
Franklin ‘270 teaches [0054] that the term “magnet” refers to any material or component that responds to a magnetic field, including a ferrous metal or other material that is configured to respond to magnetism, a permanent magnet, an electromagnet, a correlated magnet, a programmed/coded magnet, etc., or a combination of these. Franklin ‘270 is open to a myriad of magnets and magnetic materials.
Macken ‘787 teaches the use of rare earth magnets and magnets made of other materials.  The examiner submits it would be obvious to use rare earth magnets in the device taught in Franklin ‘270.
Franklin ‘270 teaches [0148] that the mounting apparatus may be configured so that it is impervious to rust. Likewise, the object interface may be configured so that it is impervious to rust.  The examiner submits that such a configuration could be a coating on the pivot and the sloped sides, the coating could be a lower hardness than the first coating.  Noting that, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Macken ‘787 also teaches coating the pivot and opening  (col. 9, lines 45-49)
Regarding claim 13, Franklin ‘270, as modified, could disclose wherein the first coating is a chrome plating over a copper strike, the second coating is a manganese phosphate coating, and the rare earth magnet (taught in Macken ‘787) is a neodymium rare earth magnet.  Noting that, it has been held In re Leshin, 125 USPQ 416.  Macken ‘787 also teaches coating the pivot and opening  (col. 9, lines 45-49)

Claims 14 and 15 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over US 6,919,787 to Macken in view of RU – 158353 to Gulyaev and 10,113,688 to Zhu.
Regarding claim 14, Macken ‘787 discloses a multi-axis mount comprising: a baseplate 23c, the baseplate 23c comprising an indent 24c, the indent 24c having sloped sides 26c; a pivot 20, the pivot 20 comprising a hemispherical magnetizable body with a face. Macken ‘787 teaches that the pivot may be attached to an object by any other attachment means (col. 4, line 64) and thus the face comprising an opening to attach an object 21a would be an obvious modification.  
Macken ‘787 teaches an indent 24c having sloped sides 26c wherein the pivot contacting the baseplate on each of the sloped sides and the pivot not contacting the baseplate elsewhere (Fig. 9) which is to be expected of such a configuration.  Macken ‘787 also teaches that the indent 24c could be configured as other shapes.  The shape of the opening determines the positioning of ball relative to the hole and the release rate of the ball relative to the hole.  For example, triangular openings with three sloped sides are known in the art and the below reference is cited by applicants.
Fig. 2 of Gulyaev teaches an indent having three sloped sides. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to multiply the sloped sides taught in Macken ‘787 to include three sloped sides as shown in Fig. 2 of Gulyaev in order to optimize the release rate of the coupler system based on the intended use.
In addition, it is well known in the art to use ferromagnetic material or magnets near the hole that accepts a magnetic or magnetized ball coupler.  In fact, Macken ‘787 teaches that the magnetic material need only be near the coupling hole and the amount required for magnetic attraction is 
In fact, Zhu ‘688 discloses a ring magnet 14 located behind a baseplate 24 from the pivot 12, the ring magnet 14 including an opening 22 in the center of the circle, the magnet 14 to attract the magnetizable pivot 12 against the baseplate 24 such that when the mount is assembled a portion of the pivot 12 is within the opening of the circular magnet 14 (col. 2, lines 33-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ferromagnetic material near the coupling hole of the plate 23b or 23c with a magnetic ring in order to attract a ball to the opening in the ring for coupling – noting that the sloped walls of Macken ‘787 would still be configured to guide the positioning of the ball that is coupled within via the modified magnetic ring. 
Regarding claim 15, Macken ‘787 could disclose further comprising a first coating on the pivot and a second coating on the baseplate where the baseplate contacts the pivot, the second coating being softer than the first coating.  Macken ‘787 already teaches coating the pivot and opening  (col. 9, lines 45-49) and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  



 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes coupling supports, some with magnets and/or base plates and corresponding curved couplers.  Also, note that Breiwa ‘374 teaches coating surfaces and the use of copper and similar materials [0207 and 0199] and rationale for the use of such materials.  The list is as follows: 20160259374-A1 OR US-20110188925-A1 OR US-20150250065-A1 OR US-20090238637-A1 OR US-20070099469-A1 OR US-8602376-B2 OR US-8366064-B2 OR US-7621492-B2 OR US-6209830-B1 OR US-4016583-A OR US-2332504-A OR US-2764716.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MONICA E MILLNER/Primary Examiner, Art Unit 3632